Citation Nr: 1021807	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-23 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.

2.  Entitlement to an increased initial rating for right foot 
plantar fasciitis with right heel spur, currently rated 10 
percent disabling.

3.  Entitlement to a compensable rating for erectile 
dysfunction, to include penile deformity.

4.  Entitlement to a compensable rating for sinusitis.

5.  Entitlement to a compensable rating for bilateral hearing 
loss.

6.  Entitlement to an increased rating for otitis 
media/externa with bilateral eustachian tube dysfunction and 
tympanosclerosis, currently rated 10 percent disabling.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for chronic liver 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to February 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

A March 2005 rating decision granted entitlement to service 
connection for hemorrhoids and right heel spur, assigning 
separate noncompensable ratings.  A notice of disagreement 
was filed in April 2005 with regard to the disability ratings 
assigned, a statement of the case was issued in June 2006, 
and a substantive appeal was received in July 2006.  The 
Board notes that service connection had also been established 
for right foot plantar fasciitis, rated noncompensably 
disabling.  An October 2005 rating decision assigned a 10 
percent disability rating for right foot plantar fasciitis.  
In an April 2008 rating decision, the RO combined the 
disabilities, and assigned a 10 percent disability rating for 
right foot plantar fasciitis with right heel spur.

A December 2006 rating decision denied entitlement to service 
connection for liver disease and hepatitis A, denied 
increased compensable ratings for bilateral hearing loss, 
otitis, impotency, assigned a 10 percent rating to allergic 
rhinitis with recurring pharyngitis, and assigned a separate 
noncompensable rating to sinusitis.  A notice of disagreement 
was filed in December 2006 with regard to the denial of 
service connection for liver disease and hepatitis A, and the 
disability rating assigned to impotency.  A notice of 
disagreement was filed in January 2006 with regard to the 
disability ratings assigned to sinusitis, bilateral hearing 
loss, and otitis.  A statement of the case was issued in July 
2007 and a substantive appeal was received in August 2007.  
In April 2008, the RO assigned a 10 percent disability rating 
to otitis media/externa with bilateral eustachian tube 
dysfunction and tympanosclerosis, effective November 29, 
2007.  Although an increased rating has been granted, the 
issue remains in appellate status, as the maximum schedular 
rating has not been assigned and such rating has not been 
assigned during the entire appeal period.  AB v. Brown, 6 
Vet. App. 35 (1993). 

A March 2007 rating decision denied entitlement to service 
connection for PTSD.  A notice of disagreement was filed in 
April 2007, a statement of the case was issued in October 
2007, and a substantive appeal was received in December 2007.

In November 2009, the Veteran submitted new evidence in 
support of his right heel spur and chronic liver disease, and 
he has waived RO review of such additional evidence.  See 38 
C.F.R. §§ 19.9, 19.31(b)(1) (2009).

In November 2009, the Veteran submitted medical evidence 
pertaining to his service-connected cervical spine, left foot 
disability, right knee disability, and pertaining to a GI 
endoscopy and CT of abdomen.  This is referred to the RO for 
appropriate consideration.  In March 2010, the Veteran 
submitted evidence pertaining to a cardiac disability, and 
appears to be claiming entitlement to service connection for 
cardiac disability.  This is referred to the RO for 
appropriate action.  In the March 2010, Informal Hearing 
Presentation, the Veteran's representative suggested that his 
psychiatric symptoms had worsened and that he cannot work due 
to his service-connected psychiatric disability.  This is 
referred to the RO for appropriate action.  

The issue of entitlement to service connection for chronic 
liver disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran has PTSD due to stressors incurred in 
service.

2.  The Veteran's hemorrhoid disability is not productive of 
large or thrombotic hemorrhoids which are irreducible with 
excessive redundant tissue.  

3.  Right foot, plantar fasciitis with heel spur is 
manifested by moderate disability.

4.  The Veteran's erectile dysfunction is manifested by loss 
of erectile power without penile deformity.

5.  The Veteran's chronic sinusitis is not manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or three to six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, and these criteria are not 
nearly approximated.

6.  The Veteran has no higher than level III hearing acuity 
in the right ear and level III hearing acuity in the left 
ear.

7.  For the period prior to November 29, 2007, chronic otitis 
externa is not manifested by swelling, dry and scaly or 
serous discharge, and itching, requiring frequent and 
prolonged treatment, nor are there objective findings of a 
peripheral vestibular disorder.

8.  For the period from November 29, 2007, chronic otitis 
externa is manifested by objective findings of a peripheral 
vestibular disorder with occasional dizziness.




CONCLUSIONS OF LAW

1.  PTSD was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009). 

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).

3.  The criteria for the assignment of a disability rating in 
excess of 10 percent for right foot plantar fasciitis with 
heel spur have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Code 5284 (2009). 

4.  The criteria for a compensable rating for erectile 
dysfunction have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 
(2009).

5.  The criteria for a compensable rating for chronic 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic 
Code 6512 (2009).

6.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2009).

7.  Prior to November 29, 2007, the criteria for a 
compensable rating for chronic otitis externa have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Codes 6204, 
6210 (2009).

8.  From November 29, 2007, the criteria for a disability 
rating in excess of 10 percent for otitis media/externa with 
bilateral eustachian tube dysfunction and tympanosclerosis 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic 
Codes 6204, 6210 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In light of the favorable decision 
as it relates to the issue of the grant of service connection 
for PTSD, no further discussion of VCAA is necessary at this 
point with regard to this issue.  

With regard to the hemorrhoid and right heel spur issues, VA 
satisfied its duties to the Veteran in a VCAA letter issued 
in December 2004 pertaining to his claims of service 
connection.  The letter predated the March 2005 rating 
decision which granted service connection.  Since the 
hemorrhoid and right heel spur disability appellate issues in 
this case (entitlement to assignment of higher initial 
ratings) are downstream issues from that of service 
connection (for which the December 2004 VCAA letter was duly 
sent), another VCAA notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  Nevertheless, the RO sent another VCAA 
letter in June 2006, with regard to the claim for higher 
disability ratings.  With regard to the remaining increased 
rating issues in appellate status, a VCAA letter was issued 
in June 2006.  Collectively, the VCAA letters notified the 
Veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the evidence 
necessary to support an effective date.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any 
event, Vazquez letters were issued to the Veteran in May 2008 
and September 2008.  Reviewing the VCAA and Vazquez notices 
together, in light of the Federal Circuit's decision, the 
Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a) compliant notice as to his claims for increased 
ratings.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, service personnel 
records, VA outpatient treatment records, and private 
treatment records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran underwent VA examinations in September 2004, October 
2004, May 2006, July 2006, and December 2007 pertaining to 
the issues in appellate status.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating issues in appellate status.

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The evidence of record does not reflect that the Veteran 
participated in combat with the enemy, nor does the Veteran 
assert stressors due to combat.  Because the record does not 
demonstrate that the Veteran engaged in combat with the 
enemy, his alleged in-service stressors must be corroborated.  
Accordingly, the primary question which must be resolved in 
this decision is whether the Veteran sustained a qualifying 
stressor within the requirements of 38 C.F.R. § 3.304(f), as 
discussed above.  

The Veteran has reported that while he participated in 
training in preparation for combat duties and his unit was 
deployed to combat operations in Iraq from April 2004 to 
April 2005, he did not deploy due to medical disabilities.  
He stated that he was part of the Rear Detachment Unit 
serving stateside.  He stated that as soldiers returned from 
Iraq, he was responsible for taking them to their medical 
appointments for treatment, and that he participated in 
several funeral details for soldiers who lost their lives.  

Correspondence dated in July 2006 from a VA psychiatrist 
states that the Veteran suffers from PTSD.  The examiner 
stated that he suffers from recurrent nightmares of 
experiences he had while in training for combat in Iraq and 
seeing the bodies of comrades returned from Iraq combat.  

The Veteran's service personnel records reflect that he was a 
recruiter during the period in question, specifically during 
the time his unit was deployed.  The service personnel 
records do not reflect that the Veteran served in the Rear 
Detachment Unit, which he asserts included responsibilities 
of taking soldiers to medical appointments and participating 
in funeral details for fellow soldiers.  The Board 
acknowledges, however, that the Veteran was treated for a 
mental disability prior to discharge from service and in the 
months following separation, and service connection is in 
effect for major depressive disorder with panic attacks and 
agoraphobia.  Such in-service treatment suggests that he may 
have been experiencing survivor's guilt and may have been 
exposed to injured and deceased soldiers, even though he did 
not witness any such injuries or death.  Affording the 
Veteran the benefit of the doubt, and based on the objective 
medical findings of the VA examiner, the Board finds that the 
Veteran does suffer from PTSD and that the PTSD is due to 
experiences sustained in service.  In sum, the Board finds 
that the statutory and regulatory criteria for entitlement to 
service connection for PTSD have been met.  

II.  Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the 
disability ratings assigned to hemorrhoids and plantar 
fasciitis with right heel spur, the appeal arises from the 
original assignment of disability evaluations following an 
award of service connection, thus the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

With regard to the remaining issues on appeal, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Hemorrhoids

At the October 2004 VA examination, the Veteran reported 
developing hemorrhoids in 2001.  He reported flare-ups of 
burning, itching, and bleeding approximately one time per 
month.  He treats with Nupercaine cream, which helps.  The 
hemorrhoids will usually last up to two weeks.  On physical 
examination, there was a hemorrhoid at 11 o'clock, nontender 
to palpation, not thrombosed.

In May 2006, the Veteran underwent a VA examination.  A 
rectal examination revealed no hemorrhoids, and an 
examination within normal limits.

At a July 2006 VA examination, the Veteran complained of 
hemorrhoids being constantly present.  He indicated treatment 
with dibucaine ointment and docusate stool softener twice 
daily.  The functional impairment is rectal bleeding, 
soreness of the anus, frequent painful swelling, aggravated 
on bowel movements by hard stools.  On physical examination, 
there was no evidence of ulceration, fissures, or reduction 
of lumen.  There were no hemorrhoids detected during the 
rectal examination.

In December 2007, the Veteran underwent a VA examination.  He 
complained of anal itching, pain, swelling, and bleeding 
after a bowel movement.  He denied any diarrhea, tenesmus, 
and perianal discharge.  Burning pain, itching and swelling 
are very uncomfortable.  He denied leakage of stool.  He 
reported hemorrhoids that are constantly present.  He treats 
with docusate sodium daily, dibucaine ointment, and psyllium 
oral powder.  A rectal examination showed no evidence of 
ulceration, fissures, reduction of lumen, trauma, rectal 
bleeding, proctitis, infections, spinal cord injury, 
protrusion or loss of sphincter control.  External 
hemorrhoids were present on examination of the rectum located 
at 9 o'clock which were reductive.  There was no evidence of 
bleeding.  Thrombosis was absent.  There was no evidence of 
frequent recurrence, without excessive redundant tissue.  No 
rectum fistula was noted.

The Veteran's service-connected hemorrhoids are rated as zero 
percent disabling pursuant to Diagnostic Code 7336.  Under 
38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent 
rating is warranted for hemorrhoids (external or internal) 
where there is evidence of mild to moderate symptomatology.  
A 10 percent rating is warranted where there is evidence of 
large or thrombotic hemorrhoids, which are irreducible, with 
excessive redundant tissue, and frequent recurrences.  A 20 
percent evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

Applying the schedular criteria to the evidence of record, 
the Board finds that the criteria for a 10 percent rating for 
hemorrhoids have not been met.  As detailed, while 
hemorrhoids were detected at two of the four VA examinations, 
the hemorrhoids were not described as large or thrombotic, or 
irreducible with excessive redundant tissue.  As detailed, 
both the October 2004 and December 2007 examiners commented 
that the hemorrhoids were not thrombosed, and the December 
2007 VA examiner stated that there was no evidence of 
frequent recurrent, and there was no excessive redundant 
tissue.  Hemorrhoids were reducible.  The evidence of record, 
therefore, contains no objective medical evidence to support 
a compensable disability rating.  Thus, the criteria for a 10 
percent rating under Diagnostic Code 7336 have not been met.

Right foot, plantar fasciitis with heel spur

In October 2004, the Veteran underwent a VA examination.  He 
reported developing right foot pain in February 1993 for 
unknown reasons.  He reported pain of a 6 on a 10 point 
scale, two times per week with prolonged walking or wearing 
boots.  He treats with inserts and ice; the pain will usually 
subside in a couple of days.  It was noted that an August 
2003 x-ray examination showed a heel spur.  On physical 
examination, there was tenderness to palpation of the right 
heel.  The examiner diagnosed right foot plantar fasciitis 
and heel spur.

A June 2005 VA outpatient entry reflects that the Veteran 
would be referred for arch supports and heel cushions due to 
plantar fasciitis.

In July 2006, the Veteran underwent another VA examination.  
With regard to his heel spur, he complained of pain located 
at the bottom of the right foot for 15 years, which occurs 
constantly.  The pain travels to the heel.  The 
characteristic of the pain is burning, sharp, and tingling in 
nature.  He reported a pain level of 7.  The pain can be 
elicited by physical activity or by itself.  It is relieved 
by rest, Ibuprofen and cushions in his shoes.  At the time of 
pain, he can function with medication.  He has sharp burning 
pain whenever he puts weight bearing on the heel and worsens 
with prolonged standing, walking or running.  For the foot 
condition, at rest he has pain, weakness, stiffness, 
swelling, and fatigue.  While standing or walking, he has 
pain, weakness, stiffness, swelling, and fatigue.  He cannot 
do any prolonged walking or standing.  With regard to his 
plantar fasciitis, he complained of pain located at the 
bottom of feet for 15 years, occurring constantly.  The pain 
travels to the toes.  The characteristic of the pain is 
burning, sharp, and tingling in nature.  The pain level is a 
6.  The pain can be elicited by physical activity, and is 
relieved by rest, Motrin, and shoe inserts.  At the time of 
pain, he can function without medication.  At rest, he has 
pain, weakness, stiffness, fatigue, and while standing or 
walking he has pain, weakness, stiffness and fatigue.  He had 
physical therapy in 1991 with residuals of incomplete relief 
from the symptoms.  The functional impairment is he cannot do 
any prolonged standing or walking.  Physical examination of 
the right foot revealed no tenderness, weakness, edema, 
atrophy or disturbed circulation.  There was pes planus 
present, but no valgus.  The right foot showed no 
forefoot/midfoot malalignment.  There was no tenderness to 
palpation of the right foot plantar surface.  The right 
Achilles tendon revealed good alignment.  Pes cavus was not 
present.  No hammer toes were found on examination.  Morton's 
Metatarsalgia was not present.  There was no hallux valgus or 
hallux rigidus.  He did not have any limitation with standing 
and walking.  He does not require any type of support with 
his shoes.  X-ray examination of the right foot revealed 
minimal post-traumatic changes, medial basal aspect of the 
distal phalanx of the big toe, and early osteoarthritis, 
first metatarsophalangeal joint, and plantar calcaneal spur.  
The examiner diagnosed right heel spur, and plantar 
fasciitis.

In May 2007, the Veteran underwent a VA podiatry evaluation.  
He complained of chronic heel pain for 16 years.  On physical 
examination, there was no edema or erythema.  There was 
peeling soles of the feet, right worse than left, with right 
heel fissures.  There were no open wounds or callosities.  
There was lack of protective sensation plantar hallux and 
heels.  The impression was chronic plantar fasciitis and 
tinea pedis.  

A June 2007 VA outpatient entry reflects that he had an 
injection of the right heel done three and a half weeks 
prior.  He complained of continued chronic bilateral heel 
pain with the right heel better after first injection.  On 
physical examination, there was no edema or erythema.  There 
was peeling soles of the feet, right worse than left, with 
right heel fissures.  There were no open wounds or 
callosities.  There was lack of protective sensation plantar 
hallux and heels.  The impression was chronic plantar 
fasciitis and tinea pedis.  

In December 2007, the Veteran underwent another VA 
examination pertaining to his heel spur and plantar 
fasciitis.  With regard to his right heel spur, he complained 
of pain in the heel occurring two and a half times per day 
lasting for one and a half hours.  The pain travels to all 
over the legs.  The characteristic of the pain is crushing, 
squeezing, burning, aching, oppressing, sharp, sticking and 
cramping.  He described the pain as a 9.  The pain can be 
elicited by physical activity and putting weight on the feet.  
The pain comes by itself.  It is relieved by rest, 
medication, steroid shots, and arch support shoe inserts.  At 
the time of pain, he requires bed rest.  There is pain when 
standing or putting any weight on the heels.  At rest he has 
pain, swelling, and fatigue, but no weakness or stiffness.  
While standing or walking, he has pain, weakness, stiffness, 
swelling or fatigue.  With regard to his plantar fasciitis, 
he reported pain located at the bottom of the foot, the pain 
occurring five times per day, lasting for one and a half 
hours.  The pain is localized.  The characteristic of the 
pain is crushing, squeezing, burning, aching, sharp, and 
cramping.  He reported a pain level of 9.  The pain can be 
elicited by physical activity.  It is relieved by rest, 
medication, steroid injections, cream, and shoe inserts.  At 
the time of pain, he can function with extreme difficulty.  
The bottoms of the feet are very painful and inflamed.  There 
is redness and peeling of the skin on the soles, open wounds 
and numbness and tingling.  At rest, he has pain and fatigue, 
but no weakness, stiffness, or swelling.  While standing or 
walking, he has pain, weakness, stiffness, swelling, and 
fatigue.  Physical examination of the right foot revealed 
tenderness, but no painful motion, edema, disturbed 
circulation, weakness, or atrophy of the musculature.  There 
was active motion in the metatarsophalangeal joint of the 
right great toe.  Gait was abnormal, slow, and he walked with 
a limp because of back pain and broken right fifth toe.  Pes 
planus and pes cavus were not present.  No hammer toes were 
found on examination.  Morton's Metatarsalgia was not 
present.  There was no hallux valgus or hallux rigidus.  He 
had limitations standing and walking; he was able to stand 
for 15 to 30 minutes.  He requires heel shoe inserts.  He 
requires orthopedic shoes, corrective shoes, arch supports, 
and build-up of the shoes.  The symptoms and pain are not 
relived by the noted corrective wear.  X-ray examination 
showed early osteoarthritis of the first metatarsophalangeal 
joint and a plantar calcaneal spur.  The examiner diagnosed 
right foot plantar fasciitis and right heel spur.

A December 2008 MRI of the right foot showed calcaneal 
enthesophyte with mild plantar fasciitis.

The Veteran's right heel spur syndrome and plantar fasciitis 
is currently rated 10 percent disabling per 38 C.F.R. 
§ Diagnostic Code 5284.  Moderate residuals of foot injuries 
warrant a 10 percent evaluation.  A 20 percent rating 
requires moderately severe residuals.  Severe residuals of 
foot injuries warrant a 30 percent evaluation.  A 40 percent 
evaluation requires that the residuals be so severe as to 
result in actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Based on the objective medical evidence of record, to include 
the VA examination reports and VA outpatient treatment 
records, the Board finds that the manifestations of the 
Veteran's heel spur and plantar fasciitis do not constitute a 
moderately severe foot disability.  The examination reports 
and treatment records have revealed tenderness and fissures 
of the foot, but no painful motion, edema, disturbed 
circulation, weakness, or atrophy of the musculature.  While 
the Veteran complains of functional impairment and limitation 
of walking and standing due to his heel spur and plantar 
fasciitis, it is clear that his limitations are also due to 
other service-connected disabilities, such as his low back 
and knee disabilities.  As detailed, the December 2007 VA 
examiner commented that his gait was abnormal and slow due to 
his back and knee disabilities, and due to a broken toe.  The 
overall medical evidence suggests that any heel spur and 
plantar fasciitis does not reach a moderately severe degree 
of severity so as to warrant a disability rating in excess of 
10 percent. 

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the feet.  The Board 
finds that a compensable rating is not warranted under any 
alternative provision.  The July 2006 VA examination showed 
objective findings of pes planus, but there were no objective 
findings of marked deformity, pain on manipulation and use, 
swelling on use, or characteristic callosities.  The 
objective evidence does not reflect weak foot (DC 5277), claw 
foot (DC 5278), anterior metatarsalgia (DC 5279), hallux 
valgus (DC 5280), hammer toe (DC 5282), or malunion or 
nonunion of tarsal or metatarsal bones (DC 5283).  

The Board has considered the principles of DeLuca which 
contemplate whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  While the Veteran has complained of 
functional impairment due to plantar fasciitis and heel spur, 
the objective findings do not support the complaints, as the 
examiners have not detected painful motion, edema, disturbed 
circulation, weakness, or atrophy of the musculature.  The 
main functional impairment appears to be inability to stand 
or walk for extended periods of time; however, as detailed, 
such appeared to be contributed to by other disabilities, and 
is not solely due to his plantar fasciitis and heel spur.  In 
any event, even acknowledging the Veteran's complaints of 
functional limitation, the Board finds that the currently 
assigned 10 percent disability rating adequately compensates 
him for any such symptoms and any functional loss in this 
case.

Erectile Dysfunction

Service connection is in effect for hypertension, and the 
Veteran has erectile dysfunction due to taking medication for 
hypertension.  In this regard, the Board notes that erectile 
dysfunction is not listed in the Rating Schedule; however, 
when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. §§ 4.20, 4.27.  As such, the Veteran's impotence would 
most appropriately be rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, which provides for a 20 percent rating 
for deformity of the penis with loss of erectile power.  As 
the Veteran's disability in this case is manifested by 
impotency without visible deformity of the penis, as 
confirmed by the objective medical evidence of record, a 
compensable rating is not warranted under that code.  The 
provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.  To obtain a compensable rating under 
Diagnostic Code 7522, deformity of the penis with loss of 
erectile power must be demonstrated.  In the instant case, it 
is undisputed that the Veteran has loss of erectile power.  
The rating criteria, however, also requires deformity of the 
penis to warrant a compensable evaluation.  

The Board notes that, in recognition of the Veteran's 
erectile dysfunction, he was awarded special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) based on loss of use of a creative organ by the 
RO.  Unlike special monthly compensation, which is 
specifically designed to compensate veterans for disabilities 
such as erectile dysfunction, the rating schedule is designed 
with a different purpose in mind:  to provide compensation 
for disabilities which result in an impairment in earning 
capacity (i.e. interference with employment).  See 38 C.F.R. 
§§ 3.321(a), 4.1. Given that the Veteran's erectile 
dysfunction has not (and could not possibly have) interfered 
with his employment, a compensable evaluation is not 
warranted under the schedular criteria.  Accordingly, the 
criteria for a compensable evaluation have not been met and 
the Veteran's claim is denied.

Sinusitis

Service connection is in effect for sinusitis, rated 
noncompensably disabling pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6510, sinusitis, pansinusitis, chronic.  
Pursuant to the General Rating Formula for Sinusitis, a 
noncompensable evaluation is warranted for findings detected 
by X-ray only.  A 10 percent evaluation is warranted with 
evidence of one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is assigned with evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
with evidence of following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  The 
Note corresponding to the diagnostic criteria states that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6512.  The Board also notes that service 
connection is in effect for allergic rhinitis, rated 10 
percent disabling pursuant to Diagnostic Code 6522, which 
contemplates allergic rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  Such disability 
is not in appellate status, and the symptomatology associated 
with his allergic rhinitis will not be considered in rating 
his sinusitis.

An August 2004 CT scan reflects no evidence of acute or 
chronic sinusitis.  The paranasal sinuses were clear.  

In October 2004, the Veteran underwent a VA examination.  
With regard to allergic rhinitis and sinusitis, the Veteran 
reported developing a runny nose, watery eyes in 1996.  He 
reported symptoms all year round and treats with Flonase, 
which helps some.  He has allergies developing to sinusitis 
four to five times per year.  Sinusitis is treated with 
antibiotics, which usually lasts three weeks.  On physical 
examination, there was clear drainage from nose.  He was 
sniffing throughout examination.  There was tenderness to 
palpation of the sinuses.  The examiner diagnosed recurring 
sinusitis and allergic rhinitis.

In July 2006, the Veteran underwent another VA examination.  
With regard to sinusitis, the Veteran stated that sinusitis 
occurs constantly.  During the attacks, he is incapacitated 
as often as two times per month, and each incident lasts for 
six days.  He has headaches with sinus attacks.  Antibiotic 
treatment is needed for sinusitis.  He has suffered from 
interference with breathing through the nose, purulent 
discharge from the nose, hoarseness of the voice and 
shortness of breath.  The functional impairment was repeated 
sneezing, congestion, and sore throat.  On physical 
examination of the nose, there was no nasal obstruction, no 
deviated septum, no partial loss of the nose, no partial loss 
of the ala, no car and no disfigurement.  There was no 
rhinitis, and no sinusitis detected.  The sinus x-ray 
revealed clear sinuses, and nasal septal deviation to the 
right.

In December 2007, the Veteran underwent another VA 
examination.  With regard to sinusitis and allergic rhinitis, 
he reported that sinusitis occurs four to five times per year 
and each episode lasts for five and a half weeks.  During the 
sinusitis episodes, he is not incapacitated.  He experiences 
four to five non-incapacitating episodes per year.  He 
experiences headaches with his sinus episodes.  Antibiotic 
treatment lasting four to six weeks is needed for sinusitis.  
He reports interference with breathing through the nose.  He 
reports purulent discharge from the nose, hoarseness of the 
voice, pain, crusting and shortness of breath and asthma 
attacks.  Specifically, there is purulent discharge and 
crusting.  There is hoarseness of the voice, headaches, pain 
and tenderness of the sinuses.  The symptoms occur during 
winter and summer.  He reported treatment with Flunisolide 
nasal for an unknown length of time with poor response.  He 
also reported treatment with Mometasone furoate for an 
unknown length of time but minimal response.  On physical 
examination, there was deviated septum on the right.  Nose 
examination did not reveal nasal obstruction, loss of part of 
the nose, loss of part of the ala, obvious disfigurement, and 
nasal polyps.  The findings were slight deviation of the 
nasal septum to the right.  There was no rhinitis or 
sinusitis detected.  An x-ray examination revealed clear 
sinuses and nasal septal deviation to the right.

VA treatment records reflect the Veteran's complaints of sore 
throat, swelling of tonsils, hearing decrease, and nasal 
congestion every two to three months, and that he has been 
prescribed Flunisolide.

The Board has determined that a compensable evaluation is not 
warranted for sinusitis.  While the Veteran has reported year 
round sinusitis symptoms, to include sneezing, congestion, 
and sore throat, the Board notes that on examinations in 
August 2004, October 2004, July 2006, and December 2007, the 
examiners did not detect sinusitis symptomatology.  The 
October 2004 examination noted tenderness to palpation of the 
sinuses, but noted that that there was clear drainage from 
the nose.  Despite the Veteran's contentions that he suffers 
from headaches, purulent discharge from the nose, hoarseness 
of the voice, and shortness of breath due to sinusitis, the 
medical evidence of record, to include VA examination reports 
and VA outpatient treatment records, do not contain any 
objective findings of these symptoms, other than tenderness 
of the sinuses.  Again, the Veteran has been examined during 
many different months and seasons during the appeal period, 
and only subjective complaints are reflected, not objective 
findings.  With regard to incapacitating episodes, as 
detailed, the July 2006 VA examination report reflects the 
Veteran's report that during sinusitis attacks, he is 
incapacitated as often as two times per month, and the 
incident lasts for six days.  The December 2007 VA 
examination report, however, reflects the Veteran's report 
that sinusitis occurs four to five times per year that last 
five and a half weeks but he denied incapacitating episodes.  
The VA clinical records do not reflect incapacitating 
episodes requiring 4 or more weeks of antibiotic treatment or 
3 or more non-incapacitating episodes per year or symptoms 
nearly approximating these criteria.

In sum, the evidence does not support a compensable rating 
per Diagnostic Code 6512, for sinusitis. As the preponderance 
of the evidence is against the Veteran's claim for an 
increased disability rating for chronic sinusitis, the 
benefit-of- the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Bilateral hearing loss

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In September 2004, prior to discharge from service, the 
Veteran underwent a VA audiological examination.  The 
examiner noted that normal hearing was indicated at his 
December 1984 induction examination, and subsequent 
audiograms showed some decrease in hearing thresholds within 
the normal range, most notably in the low frequencies and at 
3000 Hertz in both ears.  The most recent audiogram in 
February 2004 showed low-normal to mild hearing loss.  
Puretone thresholds for the ears were as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
30
25
20
20
LEFT
N/A
25
20
30
25

The puretone average in the right ear was 24 decibels, and 25 
decibels in the left ear.  Speech recognition scores were 76 
percent in the right ear, and 80 percent in the left ear.  
The examiner diagnosed low-normal to mild sensorineural 
hearing loss bilaterally.  Such findings translate to level 
III hearing in the right ear and level III hearing in the 
left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to noncompensable hearing 
loss.  

In May 2006, the Veteran underwent another VA audiological 
examination.  Puretone thresholds for the ears were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
50/35
50/50
50/40
60/50
LEFT
N/A
50/40
50/35
60/50
70/60

The two numbers represented the first and second attempts, 
but it was considered to be an invalid test.  The examiner 
commented that the audiogram showed evidence of pure tone 
thresholds in the 35-60 decibel range with changing levels on 
re-testing.  Speech reception threshold at 15 decibels with 
100 percent discrimination, making the results of this test 
incongruus.  Furthermore, the testing audiologist stated that 
there were many findings consistent with malingering.  Thus, 
the examiner was unable to confirm the presence of hearing 
loss.  His audiogram was internally inconsistent, and 
consistent with malingering.  His speech reception threshold 
at 15 decibels indicates that he probably has normal hearing.

In February and November 2007, the Veteran sought VA 
outpatient treatment.  On audiological testing in February 
2007, a mild to moderate sensorineural hearing loss was 
present from 250 Hertz to 3000 Hertz, to a mild sensorineural 
hearing loss at 4000 Hertz rising to normal at 8000 Hertz.  
With regard to the left ear, there was a mild to moderate 
sensorineural hearing loss present from 250 Hertz to 1000 
Hertz, to a moderate sensorineural hearing loss from 2000 
Hertz to 8000 Hertz.  Word recognition scores were 96 percent 
in the right ear, and 76 percent in the left ear.  On 
audiological testing in November 2007, there was moderate 
sloping to severe sensorineural hearing loss from 250 Hertz 
to 8000 Hertz in the right ear, and severe sensorineural 
hearing loss sloping to a profound mixed hearing loss from 
250 Hertz to 8000 Hertz.  Word recognition scores were 92 
percent in the right ear, and 60 percent in the left ear.  
While such results have been acknowledged, the Board notes 
that for purposes of determining the appropriate rating, 
consideration is to be given to the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  The objective findings from 
these outpatient evaluations discussed and considered 
puretone thresholds that are to not be considered under the 
rating criteria.  Thus, the findings cannot provide the basis 
for rating the Veteran's disability.

In December 2007, the Veteran underwent another VA 
audiological examination.  Puretone audiological testing 
showed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
85
90
90
90
LEFT
N/A
85
85
85
85

The puretone average in the right ear was 87 decibels, and 85 
decibels in the left ear.  Attempts were made to contact the 
Veteran for completion of the Audio evaluation; however, the 
Veteran did not respond.  Therefore, the speech audiometry 
was not completed.  As the Veteran failed to cooperate with 
completion of the audiological examination, the Board refuses 
to consider such puretone audiological results in rating his 
disability.  This is especially so since the May 2006 VA 
examiner found inconsistencies with the puretone threshold 
results and speech discrimination results.  Thus, without 
speech discrimination test results, the Board finds that such 
audiological findings are not probative.

The Veteran submitted a March 2008 private audiological 
examination; however, the examiner did not provide an 
interpretation of the puretone thresholds for the ears, thus 
the Board is unable to use such findings in determining a 
disability rating under the applicable rating criteria.  

In light of the above, the only VA audiological results that 
can be used to determine the proper disability rating to be 
assigned to the Veteran's hearing loss is the September 2004 
VA examination.  Based on such results, a noncompensable 
rating is warranted.  The Board notes that while VA has a 
duty to assist the Veteran in the development of his claim, 
the Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The law also provides 
that a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C.A. § 5107(a).  In 
this case, it is clear that the Veteran has failed to 
cooperate with VA examiners who have attempted to evaluate 
his service-connected hearing loss.  Based on the VA 
audiological evaluations on file, none of the examination 
results support a compensable disability rating.  Again, 
subsequent to September 2004, a VA examiner has been unable 
to record valid and complete puretone thresholds results and 
speech discrimination scores due to unreliable results.

The Board acknowledges the Veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the Veteran's 
favor.  However, because assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometry evaluations are rendered and in light of the 
Veteran's failure to cooperate with examiners, there is no 
doubt as to the proper evaluation to assign.  Lendenmann; 38 
C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the only reliable audiological test results to the 
regulatory criteria, the Board is compelled to conclude that 
the preponderance of the evidence is against entitlement to a 
compensable rating for bilateral hearing loss disability.  
Thus, there is no reasonable doubt to be resolved.  The 
Veteran may always advance an increased rating claim if the 
severity of his hearing loss disability should increase in 
the future.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for bilateral hearing loss disability.  
Accordingly, the benefit sought on appeal is denied.

Otitis externa

Prior to November 29, 2007, the Veteran's chronic otitis 
externa has been rated noncompensably disabling, pursuant to 
38 C.F.R. § 4.88a, Diagnostic Code 6210, which provides for a 
maximum 10 percent rating where chronic otitis externa is 
exhibited by swelling, discharge and itching, requiring 
frequent and prolonged treatment.  38 C.F.R. § 4.87, 
Diagnostic Code 6210.  From November 29, 2007, the Veteran's 
chronic otitis externa is rated 10 percent disability per 
Diagnostic Code 6210, thus the maximum schedular rating for 
such diagnostic code.  

For the period prior to November 29, 2007, the Board has 
reviewed the evidence to determine whether a compensable 
rating is warranted, and for the period from November 29, 
2007, the Board has reviewed the evidence to determine 
whether a rating in excess of 10 percent is warranted.  The 
September 2004 VA audiological examination report reflects 
that the Veteran was treated for recurrent otitis media and 
otitis externa on a number of occasions during service.  The 
Veteran reported that his most recent infection was 
approximately 8 months prior, when he was evaluated in the 
emergency room with dizziness, fever, ear pain, and right 
sided facial weakness.  On physical examination, otoscopic 
examination revealed clear ear canals and intact tympanic 
membrane (TM) bilaterally.  Some scarring was noted on both 
TM's possibly from prior ear infections.  In May 2006, the 
Veteran underwent another VA examination.  The Veteran 
complained of a history of dizzy spells, occurring 
approximately twice a week, lasting minutes in duration.  The 
last one occurred approximately two weeks prior.  He stated 
that he has had this evaluated and it is due to his ears.  He 
has not undergone more advanced testing.  Upon physical 
examination, the examiner diagnosed otitis, stating that he 
has evidence of scarring of his eardrums and possible 
previous perforation; however, he had no active pathology on 
examination to suggest a diagnosis of otitis.  In December 
2007, the Veteran underwent another VA examination.  The 
Veteran reported dizziness and balance problems, to include 
having to hold onto things around him.  He reported yellow 
pus discharge from his ears.  Upon physical examination, 
there was abnormal external right ear, and disturbance of 
balance.  With regard to the left ear, there was no active 
infection, but disturbance of balance.  There were no signs 
of staggering gait, no signs of cerebella gait.  The examiner 
stated that his otitis had progressed to chronic bilateral 
eustachian dysfunction.  

The Board has determined that prior to November 29, 2007, a 
compensable disability rating is not warranted pursuant to 
Diagnostic Code 6210, as prior to such period, the objective 
evidence did not show swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  The Veteran did complain of ear pain at both the 
September 2004 and May 2006 VA examinations, and pus draining 
from ears at the May 2006 VA examination, and the examiner 
commented that the Veteran has a stated history of repeated 
episodes of purulent drainage from his ear.  The objective 
evidence, however, to include VA outpatient treatment records 
have not detected any such findings prior to November 29, 
2007.  Moreover, the May 2006 VA examiner commented that in 
light of the malingering detected on audiological testing, it 
is difficult to believe any of the stated complaints, as they 
are all subjective complaints without objective confirmation.  
The Board has given consideration to Diagnostic Code 6204, 
which provides for a 10 percent rating for occasional 
dizziness, and a 30 percent rating for dizziness and 
occasional staggering.  The Note corresponding to such 
diagnostic code states that objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  In 
consideration of Diagnostic Code 6204, while the Veteran 
subjectively complains of dizziness, prior to November 29, 
2007, a peripheral vestibular disorder had not been diagnosed 
on objective examination.  Thus a compensable rating is not 
warranted under such diagnostic criteria.  There is no other 
appropriate diagnostic code which could provide a compensable 
rating prior to November 29, 2007.  

For the period from November 29, 2007, the Veteran is 
currently in receipt of the maximum schedular 10 percent for 
chronic otitis externa.  Accordingly, he cannot receive a 
rating higher than 10 percent pursuant to Diagnostic Code 
6210.  38 C.F.R. § 4.87, Diagnostic Code 6210.  The Board has 
given consideration to assigning a 30 percent disability 
rating per Diagnostic Code 6204; however, the subjective and 
objective evidence does not reflect dizziness and occasional 
staggering.  The Veteran complained of balance problems but 
no staggering, and the December 2007 examiner commented 
initially that there were no signs of staggering gait and no 
signs of cerebella gait, but then stated that there was some 
staggering gait.  The Board notes, however, that a December 
2007 VA rotation vestibular test was essentially normal and 
showed no evidence of central or peripheral vestibular 
pathology, and while a rotation vestibular test revealed 
abnormal phase at all test frequencies, it was likely that 
such results were contaminated by the Veteran's inability to 
maintain proper head orientation and the results should be 
disregarded.  Based on such results, the Board finds a 
disability rating in excess of 10 percent is not warranted 
from November 29, 2007.

There is no other diagnostic code which could provide a 
compensable rating for the period prior to November 29, 2007, 
and a disability rating in excess of 10 percent from November 
29, 2007.


Extraschedular evaluation

In the Board's adjudication of the Veteran's increased 
ratings claims, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
Veteran.  In this case, the Veteran has alleged that these 
service-connected disabilities adversely affect his ability 
to obtain and maintain employment.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director of Compensation and 
Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran 
pertaining to all of the above disabilities fit appropriately 
with the criteria found in the relevant Diagnostic Codes for 
the disabilities at issue.  There has been no objective 
evidence that these service-connected disabilities interferes 
with employment more than is contemplated by the current 
schedular evaluations.  The Board also observes that the 
evidence does not establish that the Veteran has experienced 
hospitalizations or other severe or unusual impairment due to 
these service-connected disabilities.  In short, the rating 
criteria for these disabilities contemplate not only his 
symptoms but the severity of his disabilities.  The Board 
does not find that the schedular criteria have been 
inadequate for rating the manifestations of his service- 
connected hemorrhoids, right foot plantar fasciitis with heel 
spur, erectile dysfunction, sinusitis, bilateral hearing 
loss, and otitis media/externa.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for right foot plantar fasciitis with right heel spur is 
denied.

Entitlement to a compensable rating for erectile dysfunction 
is denied.

Entitlement to a compensable rating for sinusitis is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a compensable rating for otitis media for the 
period prior to November 29, 2007, is denied.

Entitlement to a disability rating in excess of 10 percent 
for otitis media externa with bilateral eustachian tube 
dysfunction and tympanosclerosis for the period from November 
29, 2007 is denied.

REMAND

Service treatment records reflect that upon separation from 
service the Veteran had an elevated liver function test and 
an April 2004 abdominal ultrasound revealed a mildly fatty 
liver.  A December 2007 VA examination reflects abnormal 
liver function testing, and negative hepatitis results.  In 
April 2008, the Veteran underwent a liver biopsy, and 
cirrhosis was suspected.  In April 2009, a liver needle 
biopsy confirmed that the Veteran has mild to moderate 
lobular and portal chronic inflammation, and portal and 
septal fibrosis consistent with cirrhosis.  In light of the 
current diagnosis of cirrhosis, the Veteran should be 
afforded a VA examination to assess whether the Veteran has a 
chronic liver disability that was initially manifested in 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his current liver 
disability.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should opine as 
to the following:

a)  Please list all disabilities of the 
liver;  

b)  Did any current liver disability at 
least as likely as not (a 50 percent or 
higher degree of probability) have its 
onset in service, or was any current 
liver disability at least as likely as 
not manifested during service?  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records which reflect elevated 
liver function tests and fatty liver.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


